DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Timothy Klima on 9/17/2021.
The application has been amended as follows: 
	IN THE CLAIMS:

Claim 8, line 2, after “deployed,”, delete –the--. 

	Claim 10, line 4, after “rotatable by”, insert –the--.

	Claim 11, line 4, after “shaft to”, delete –a blocking door--, insert –the at least one 

of the blocking doors--.

Replace claim 14 with “The exhaust nozzle of claim 11, wherein the blocking doors of the thrust reverser unit comprises more than two blocking doors, where the at least one of the blocking doors is coupled to a further one of the blocking doors by a joint to transfer the rotation of the profiled feed shaft to the further one of the blocking doors.”


	Claim 17, lines 2-3, after “nozzle”, delete –located adjacent an aircraft fuselage--.

	Replace claim 21 with: “The exhaust nozzle of claim 1, wherein the slider element rotates with the profiled feed shaft as the slider element axially displaces along the profiled feed shaft.”


Allowable Subject Matter
Claims 1-8, 10-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims now recite that the first actuation system comprises a motor, a profiled feed shaft driven by the motor, and a slider element that is both axially displaceable along a length of the profiled feed shaft and rotatable by rotation of the profiled feed shaft, and wherein the slider element is coupled to at least one element that transfers the rotation of the slider element to at least one of the blocking doors. The prior art does not appear to teach a slider element that both axially displaces and rotates in response to the rotation of the profiled feed shaft as claimed. The Examiner notes that support for new claim 21 is found figs. 19-21 in the original specification. Referring to fig. 19, the slider 43 has a square hole that accepts the profiled feed shaft which requires the slider to rotate with the profiled feed shaft. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765.  The examiner can normally be reached on 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741